United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                     UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit                       June 12, 2007

                                                                 Charles R. Fulbruge III
                                  No. 06-60683                           Clerk




                           UNITED STATES OF AMERICA
                                                        Plaintiff-Appellee

                                     VERSUS


                                TONTE DEON WALKER

                                                       Defendant-Appellant



           Appeal from the United States District Court
        For the Southern District of Mississippi, Gulfport
                           1:05-CR-94-LG


Before HIGGINBOTHAM, DAVIS, and WIENER, Circuit Judges.

PER CURIAM:1

      After reviewing the record and considering the briefs of the

parties and argument of counsel we are satisfied that the district

court did not err in finding that the Mayor of Biloxi declared a

curfew that was in effect at the time the officers stopped the

defendant on the streets of Biloxi.           For that reason,the district

court   did    not   err   in    denying   Walker’s   motion   to   suppress.

Accordingly the judgment appealed from is affirmed.

      AFFIRMED.


  1
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.